 

EXHIBIT 10.1

 

FORM OF STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is entered into as of the 4th
day of June, 2020 by and between CQENS Technologies Inc., a Delaware corporation
formerly known as VapAria Corporation with its principal place of business
located at 5550 Nicollet Avenue, Minneapolis, MN 55419 (the “Company”) and
_____________________ a foreign investor, with an address principal place of
business located at __________________________________ (the “Purchaser”).

 

WHEREAS, the Company presently has 25,123,458 shares of common stock, $0.0001
par value per share (the “Common Stock”), and no shares of preferred stock
issued and outstanding.

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Purchaser as provided
herein, and Purchaser shall purchase from the Company, shares of Common Stock of
the Company in a transaction exempt from registration under the Securities Act
of 1933, as amended (the “1933 Act”) in reliance on exemptions provided by
Section 4(a)(2) and Regulation S promulgated thereunder.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE 1
PURCHASE AND SALE OF COMMON STOCK

 

Section 1.1 Purchase and Sale of the Shares. Subject to the terms and conditions
of this Agreement, at Closing (as hereinafter defined) the Company will issue
and sell to the Purchaser and the Purchaser will purchase from the Company,
____________) shares of Common Stock (the “Shares”), representing less than one
percent (1%) of the Company’s issued and outstanding shares prior to Closing, at
a per share purchase price of Four Dollars and Eighty-three cents ($4.83) per
Share (the “Per Share Purchase Price”) for a total purchase price of
___________________________ “Purchase Price”).

 

Section 1.2 Closing. The Closing shall take place immediately following the
execution of this Agreement by the parties hereto (the “Closing”) or at such
other date as the parties may agree in writing. At Closing, the Company will
deliver a stock certificate to the Purchaser representing the Shares, and the
Purchaser shall tender the Purchase Price to the Company in immediately
available funds in U.S. dollars. All actions taken at the Closing shall be
deemed to have been taken simultaneously at the time the last of any such
actions is taken or completed.

 

Section 1.3 Regulation S. This Agreement is executed in reliance upon the
transaction exemption afforded by Regulation S promulgated by the Securities and
Exchange Commission (“SEC”) under the 1933 Act. The Shares purchased hereby have
not been registered under the 1933 Act and may not be offered or sold in the
United States or to U.S. persons (as hereinafter defined) unless the Shares are
registered under the 1933 Act, or an exemption from the registration
requirements of the 1933 Act is available.

 

1

 

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representation and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser:

 

(a)       Organization and Good Standing. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with full corporate power and authority to own, lease and operate
its business and properties and to carry on its business in the places and in
the manner as presently conducted. The Company is in good standing as a foreign
entity in each jurisdiction in which the properties owned, leased or operated,
or where the business is conducted by it requires such qualification, except
where the failure to so qualify would not have a material adverse effect on its
business, taken as a whole, or consummation of the transactions contemplated
hereby.

 

(b)       Authority and Enforcement. The Company has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby. This Agreement constitutes the valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, except as may be affected by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

(c)       No Conflicts or Defaults. The execution and delivery of this Agreement
by the Company and the consummation of the transactions contemplated hereby do
not (a) contravene its Amended and Restated Certificate of Incorporation or
Bylaws, or (b) with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a material breach of, or a material default
or loss of rights under, any covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which it is a party or by which it is bound, or
any judgment, order or decree, or any law, rule or regulation to which it is
subject, (ii) result in the creation of, or give any party the right to create,
any lien upon any assets or properties of the Company, or (iii) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment relating to which the Company is a
party.

 

(d)       Capitalization; Shares of Company’s Common Stock. The Company’s
authorized capital consists of 200,000,000 shares of Common Stock and 10,000,000
shares of preferred stock. As of the date hereof, there are 25,101,035 shares of
Common Stock and no shares of preferred stock issued and outstanding. The Shares
of the Company’s Common Stock have been duly authorized, and upon issuance
pursuant to the provisions hereof, will be validly issued, fully paid and
non-assessable.

 

(e)       SEC Reports. The Company files annual, quarterly and current reports
with the SEC pursuant to Section 12(g) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). The Company has filed all reports required to
be filed by it under the Exchange Act since January 1, 2017 (the “SEC Reports”).
The SEC Reports do not misrepresent a material fact, do not omit to state a
material fact and do not omit any fact necessary to make the statements made
therein, in light of the circumstances under which they are made, not
misleading.

 

Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company:

 

(a)       Organization and Good Standing. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands, with full power and authority to own, lease and operate its
business and properties and to carry on its business in the places and in the
manner as presently conducted. The Purchaser is in good standing as a foreign
entity in each jurisdiction in which the properties owned, leased or operated,
or where the business is conducted by it requires such qualification, except
where the failure to so qualify would not have a material adverse effect on its
business, taken as a whole, or consummation of the transactions contemplated
hereby.

 

2

 

 

(b)       Authority and Enforcement. The Purchaser has taken all action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby. This Agreement constitutes the valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

(c)       No Conflicts or Defaults. The execution and delivery of this Agreement
by the Purchaser and the consummation of the transactions contemplated hereby do
not (a) contravene its organizational or operating agreements, or (b) with or
without the giving of notice or the passage of time (i) violate, conflict with,
or result in a material breach of, or a material default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which it is a party or by which it is bound, or any judgment,
order or decree, or any law, rule or regulation to which it is subject, (ii)
result in the creation of, or give any party the right to create, any lien upon
any assets or properties of the Purchaser, or (iii) terminate or give any party
the right to terminate, amend, abandon or refuse to perform, any material
agreement, arrangement or commitment relating to which the Purchaser is a party.
No consent, approval, order or authorization of, or registration, declaration or
filing with, any governmental entity, is required by the Purchaser in connection
with the execution of this Agreement by the Purchaser or the consummation by it
of the transactions contemplated hereby, except for such other consents,
approvals, orders, authorizations, registrations, declarations or filings, the
failure of which to obtain would not individually or in the aggregate have a
material adverse effect.

 

(d)       Information on the Company. The Purchaser has been provided access to
the SEC Reports via the SEC’s public website at www.sec.gov/EDGAR, and
represents and warrants that the Purchaser has read and reviewed the SEC
Reports. The Purchaser is a sophisticated investor who has such knowledge and
experience in financial, tax and other business matters as to enable it to
evaluate the merits and risks of, and to make an informed investment decision
with respect to, the Shares and this Agreement. The Purchaser, either alone or
together with its advisors, has such knowledge and experience in financial, tax,
and business matters, and, in particular, investments in illiquid securities, so
as to enable it to utilize the information made available to it in connection
with the transactions contemplated hereby, to evaluate the merits and risks of
an investment in the Shares and to make an informed investment decision with
respect thereto. The Purchaser has relied solely on the SEC Reports in making
its decision to purchase the Shares.

 

(e)       Financial Risk. Purchaser acknowledges that the purchase of the Shares
involves a high degree of risk and affirms that it can bear the economic risk of
acquiring the Shares, including the total loss of its investment. The Purchaser
is not relying on any offering documents or other literature other than this
Agreement in connection with the purchase of the Shares. Purchaser is
sufficiently experienced in financial and business matters to be capable of
evaluating the merits and risks of its investments and to make an informed
decision relating thereto. In evaluating its investment, Purchaser has consulted
its own investment and/or legal and/or tax advisors. Purchaser (i) is either
experienced in purchasing securities of a U.S. issuer offered under the
exemption provided by Regulation S, or (ii) has engaged legal counsel
experienced in compliance with offers and sales made in reliance on Regulation S
to advise it regarding an investment in Shares. The Purchaser acknowledges that
there is no market for the Shares and that no market may ever develop. The
Purchase further acknowledges that the Purchaser has adequate means of providing
for the Purchaser’s current financial needs and foreseeable contingencies and
has no need for liquidity of its investment in the Shares.

 

3

 

 

(f)       Offshore Transaction. Purchaser represents and warrants to Company as
follows:

 

(i)       Purchaser is a not a U.S. person (as defined in Regulation S) and is
not subscribing for the Shares on behalf of a U.S. person. At the time Purchaser
executed and delivered this Agreement, Purchaser was outside the United States;

 

(ii)       Any subsequent offer or sale of the Shares by the Purchaser prior to
the expiration of one (1) year from the Closing (the “Distribution Compliance
Period”) shall be made only in accordance with the provisions of Regulation S,
pursuant to registration of the Shares under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act. The
Purchaser represents, warrants and covenants to the Company that it will not
engage in hedging transactions with regard to such Shares prior to the
expiration of the Distribution Compliance Period unless in compliance with the
1933 Act. Following the expiration of the Distribution Compliance Period, the
Purchaser represents, warrants and covenants to the Company that it will not
engage in any “directed selling efforts” as that term is defined in Regulation S
with respect to the Shares;

 

(iii)       Purchaser is acquiring the Shares for its own account and not on
behalf of any U.S. person, and the sale has not been pre-arranged with a
purchaser in the United States;

 

(iv)       Purchaser represents and warrants and hereby agrees that all
subsequent offers and sales of the Shares will be made (a) outside the United
States in compliance with Rule 903 or Rule 904 of Regulation S, (b) pursuant to
registration of the Shares under the 1933 Act, or (c) pursuant to an exemption
from such registration. The undersigned acknowledges that the Company has no
obligation to register the Shares under the 1933 Act or otherwise;

 

(v)       Purchaser understands that the Shares are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and undertakings of Purchaser set forth herein in order to
determine the applicability of such exemptions and the suitability of Purchaser
to acquire the Shares;

 

(vi)       Purchaser represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the purchase of
the Shares, including (i) the legal requirements within its jurisdiction for the
purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the
Shares. The Purchaser’s subscription and payment for, and its continued
beneficial ownership of the Shares, will not violate any applicable securities
or other laws of the undersigned’s jurisdiction;

 

(vii)       Purchaser acknowledges that, in the view of the SEC, the statutory
exemption claimed for this transaction would not be present if the offering of
Shares, although in technical compliance with Regulation S, is part of a plan or
scheme to evade the registration provisions of the 1933 Act. Purchaser is
acquiring the Shares for investment purposes and has no present intention to
sell the Shares in the United States or to a U.S. person or for the account or
benefit of a U.S. person either now or promptly after the expiration of the
Distribution Compliance Period; and

 

(viii)       Purchaser is not an “distributor” as that term is defined in
Regulation S and Purchaser is not participating, pursuant to a contractual
agreement, in the distribution of the Shares. The Purchaser has not engaged in
any “directed selling efforts” with respect to the Shares including any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the Shares
being offered by the Company pursuant to this Agreement, including, but not
limited to, placing an advertisement in a publication “with a general
circulation in the United States” that refers to the offering of securities
being made in reliance upon Regulation S.

 

4

 

 

(g)       Legend. The Purchaser agrees that the Company may insert the following
or similar legend on the face of the certificate evidencing the Shares in
compliance with the 1933 Act or state securities laws:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR TO A “U.S. PERSON” AS THAT TERM IS DEFINED IN REGULATION S
PROMULGATED UNDER THE SECURITIES ACT UNLESS THE SHARES HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OR CQENS TECHNOLOGIES INC. HAS BEEN PROVIDED WITH AN
OPINION OF COUNSEL SATISFACTORY TO IT THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.”

 

(h)       OFAC Compliance. The Purchaser should check the Office of Foreign
Assets Control (“OFAC”) website at <http://www.treas.gov/ofac> before making the
following representations. The Purchaser represents that the amounts invested by
it in the Company pursuant to this Agreement were not and are not directly or
indirectly derived from activities that contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. Federal regulations and Executive Orders administered by OFAC
prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website at <http://www.treas.gov/ofac>. In
addition, the programs administered by OFAC (the “OFAC Programs”) prohibit
dealing with individuals1 or entities in certain countries regardless of whether
such individuals or entities appear on the OFAC lists. To the best of the
Purchaser’s knowledge, none of: (1) the Purchaser; any person controlling or
controlled by the Purchaser; (3) if the Purchaser is a privately-held entity,
any person having a beneficial interest in the Purchaser; or (4) any person for
whom the Purchaser is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs. The Purchaser agrees
to promptly notify the Company should the Purchaser become aware of any change
in the information set forth in these representations. The Purchaser understands
and acknowledges that, by law, the Company may be obligated to “freeze the
account” of the Purchaser, either by prohibiting additional purchases by the
Purchaser and/or segregating the assets in the account in compliance with
governmental regulations.

 

(i)       Senior Political Figure. To the best of the Purchaser’s knowledge,
none of: (1) the Purchaser; (2) any person controlling or controlled by the
Purchaser; (3) if the Purchaser is a privately-held entity, any person having a
beneficial interest in the Purchaser; or (4) any person for whom the Purchaser
is acting as agent or nominee in connection with this investment is a senior
foreign political figure2, or any immediate family3 member or close associate4
of a senior foreign political figure, as such terms are defined in the footnotes
below.

 

 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

5

 

 

(j)       Foreign Bank. If the Purchaser is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Purchaser receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Purchaser represents and warrants to the Company that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.

 

(k)       Independent Investigation; Access. Purchaser acknowledges that
Purchaser, in making the decision to purchase the Shares pursuant to the terms
of this Agreement, has relied upon independent investigations made by it and
Purchaser’s representatives, if any, and Purchaser and such representatives, if
any, have been given access and the opportunity, prior to any sale to it, to
examine all material books and records of the Company, and the opportunity to
ask questions of, and to receive answers from the Company or any person acting
on its behalf concerning the terms and conditions of this Agreement. Purchaser
and its advisors, if any, have received complete and satisfactory answers to any
such inquiries.

 

(l)       No Government Recommendation or Approval. Purchaser understands that
no federal or state agency has made or will make any finding or determination
relating to the fairness for public investment in the Company, or has passed or
made, or will pass on or make, any recommendation or endorsement of the Shares.

 

(m)       General. The Purchaser understands that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the suitability of the Purchaser to acquire the Shares. The Purchaser
certifies that each of the foregoing representations and warranties set forth in
this Section 2 are true as of the date hereof and shall survive thereafter.

 

ARTICLE 3
CONDITIONS TO CLOSING

 

Section 3.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to proceed to close this
Agreement and to issue and sell the Shares to the Purchaser is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

 

6

 

 

(a)       Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time, except for representations and warranties that speak as of a
particular date.

 

(b)       Performance by the Purchaser. The Purchaser shall have performed,
satisfied and complied in all material respects with all material covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchaser at or prior to the Closing.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

(d)       Documentation. The Purchaser shall provide the Company with such
information and documentation as it may reasonably request in connection with
the issuance of the Shares to the Purchaser.

 

Section 3.2 Conditions Precedent to the Obligation of the Purchaser to Close.
The obligation hereunder of the Purchaser to perform its obligations under this
Agreement and to purchase the Shares is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion.

 

(a)        Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time (except for representations and warranties that speak as of a
particular date).

 

(b)       Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by his Agreement.

 

ARTICLE 4
RIGHT OF FIRST REFUSAL

 

If at any time commencing on the Closing and ending at 5 p.m., New York time, 36
months from the Closing (the “ROFR Period”) the Company has a bona fide offer
(the “Offered Capital”) of equity capital or financing from any person at a
price per share less than the Purchase Price Per Share (as may be adjusted from
time to time in the event of stock splits, recapitalizations or similar
transactions), that Company intends to act upon, then Company must first offer
such opportunity to the Purchaser to provide such capital or financing to
Company on the same terms as the Offered Capital. Should the Purchaser be
unwilling or unable to provide such capital or financing to Company within ten
(10) Business Days from the Purchaser’s receipt of written notice (the “ROFR
Notice”) of the Offered Capital from Company, then Company is free to proceed to
consummate the transaction for the Offered Capital without any further
notification to the Purchaser; provided, however, that such equity capital or
financing must be upon the same terms and conditions offered by Company to the
Purchaser, which transaction must be completed within one hundred and twenty
(120) days after the date of ROFR Notice. If Company does not receive the
capital or financing from the respective person within one hundred and twenty
(120) days after the date of the ROFR Notice, during the ROFR Period then
Company must again offer the capital or financing opportunity to Purchaser as
described above, and the process detailed above shall be repeated.

 

7

 

 

ARTICLE 5
REGISTRATION RIGHTS

 

Section 5.1 Grant of Piggyback Right. Commencing on the Closing and ending at 5
p.m., New York time, 36 months from the Closing (the “Piggyback Registration
Period”) in the event that the Company proposes for any reason to register any
of its Common Stock under the 1933 Act (a “Proposed Registration”), other than
pursuant to a registration statement on Form S-4 or Form S-8 (or similar or
successor forms), the Company shall promptly give written notice (the “Piggyback
Notice”) of such Proposed Registration to the Purchaser and shall offer the
Purchaser the right (the “Piggyback Right”) to include any of the Shares (the
“Registrable Shares”) in the Proposed Registration (the “Resale Registration
Statement”). The Purchaser is granted one (1) Piggyback Right hereunder. The
Purchaser shall have ten (10) Business Days from the date of the Piggyback
Notice to deliver to the Company a written request specifying the number of
Registrable Shares it intends to sell and the Purchaser’s intended method of
disposition. When used herein, “Business Day” shall mean any day except any
Saturday, any Sunday, any day which is a federal legal holiday in the United
States or any day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close. Subject to
Section 5.2 below, the Company shall include in such registration statement all
such Registrable Shares so requested to be included therein in such Resale
Registration Statement.

 

Section 5.2 Underwritten Offering. If the Proposed Registration includes an
underwritten primary public offering on behalf of the Company and the managing
underwriter or underwriters of the Proposed Registration advises the Company
that the total number of Registrable Shares that the Purchaser intends to
include in the offering exceeds the number that can be sold in such offering
without being likely to have a material adverse effect on the price, timing or
distribution of the Common Stock offered or the market for the Common Stock,
then the Registrable Shares to be included in such underwritten primary public
offering shall include the number of securities of the Company that such
managing underwriter or underwriters advises the Company in writing can be sold
without having such material adverse effect, with such number to be allocated
(i) first, to the securities that the Company proposes to sell, and (ii) second,
to the Registrable Shares requested to be included therein by the Purchaser.
Notwithstanding any other provision of this Agreement, if any guidance publicly
made available by the SEC (the “SEC Guidance”) sets forth a limitation on the
number of Registrable Shares to be registered in the Registration Statement (and
the Company has used its best efforts to advocate with the SEC for the
registration of all or the maximum number of Registrable Shares), the number of
Registrable Shares to be registered in such Registration Statement will be
reduced to a number which is consistent with SEC Guidance or written comments
and/or oral discussions by the Company with the staff of the SEC.

 

Section 5.3 Fees and expenses. All expenses incurred in connection with the
registration of the Registrable Shares pursuant to this Agreement (excluding
underwriting, brokerage and other selling commissions and discounts), including
without limitation all registration and qualification and filing fees, printing,
fees and disbursements of counsel for the Company and fees and expenses shall be
borne by the Company; provided, however, the Purchaser shall be required to pay
the expenses of counsel and any other advisors for the Purchaser and any
brokerage or other selling discounts or commissions and any other expenses
incurred by the Purchaser for its own account.

 

8

 

 

Section 5.4 Cooperation. The Purchaser agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of the Resale Registration Statement, unless the Purchaser has notified
the Company in writing of the Purchaser’s election to exclude all of such
Registrable Securities from such Resale Registration Statement, including, but
not limited to, the completion of a customary selling security holder
questionnaire.

 

ARTICLE 6
MISCELLANEOUS

 

Section 6.1 Fees and Expenses. Each of the parties to this Agreement shall pay
its own fees and expenses related to the transactions contemplated by this
Agreement.

 

Section 6.2 Entire Agreement, Amendment. This Agreement contains the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be waived or amended other than by a written
instrument signed by the party against whom enforcement of any such amendment or
waiver is sought.

 

Section 6.3 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile at the address or number
designated in this Agreement (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. Any party hereto may from time to time change its
address for notices by giving written notice of such changed address to the
other party hereto in accordance herewith.

 

Section 6.4 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

Section 6.5 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 6.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The
parties hereto may not amend this Agreement or any rights or obligations
hereunder without the prior written consent of the Company and the Purchaser.

 

Section 6.7 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any other person hereof enforce
any provision.

 

9

 

 

Section 6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the choice of law provisions. Each of the parties hereto expressly and
irrevocably: (1) agree that any legal suit, action or proceeding arising out of
or relating to this Agreement will be instituted exclusively in United States
District Court for the District of Minnesota; (2) waive any objection they may
have now or hereafter to the venue of any such suit, action or proceeding; and
(3) consent to the in person jurisdiction of United States District Court for
the District of Minnesota in any such suit, action or proceeding. Each of the
parties hereto further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the United
States District Court for the District of Minnesota and agree that service of
process upon it mailed by certified mail to its address will be deemed in every
respect effective service of process upon it, in any such suit, action or
proceeding. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN MINNEAPOLIS, MN, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.8.

 

Section 6.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other

 

Section 6.10 Publicity. Neither the Company nor the Purchaser shall issue any
press release or otherwise make any public statement or announcement with
request to this Agreement until the closing. After the closing, the Company may
issue a press release, or otherwise make a public statement or announcement with
respect to this agreement and/or transaction.

 

Section 6.11 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, each of the Company or and the
Purchaser shall execute and deliver such instruments, documents and other
writings as maybe reasonably necessary or desirable to confirm and carry out and
to effectuate fully the intent and purpose of this agreement.

 

Section 6.12 Role of Counsel. The parties acknowledge their understandings that
this Agreement was prepared at the request of the Company by Pearlman Law Group
LLP, its counsel, and that such firm did not represent the Purchaser in
conjunction with this Agreement or any of the related transactions. The
Purchaser, as further evidenced by its signature below, acknowledges that it has
had the opportunity to obtain the advice of independent counsel of its choosing
prior to its execution of this Agreement and that it has availed itself of this
opportunity to the extent it deemed necessary and advisable.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and date first
above written.

 

  CQENS Technologies Inc.       By:                 Alexander Chong, Chief
Executive Officer       Investor       By:                Name:

 

10



